Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-31 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 18, and dependent claims 28, 30, and 31, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-12, dated 5/4/2022) were persuasive and overcome the 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a method for order-picking items (18a-c) comprising:
removing individual items (18a-c) from an items collection (22, 28);
combining individual items into groups of items (WG) in accordance with specifications and
output in the form of these groups of items (WG) for further processing;
effecting the combination of the items (18a-c) into groups of items (WG) into pouches (17, T, T1-T5, Ta, Tb) or baskets 80 suspended on a hanging conveyor (42, 52, 59); and
filling the items into a container arranged in the pouch (17, T, T1-T5, Ta, Tb) or basket (80),
wherein a group of items (18a, 18b, 18c) is filled into one container (90) or divided across several containers (90).  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 18 recites limitations that include an order-picking facility (20, 30) wherein the order-picking facility (20, 30) comprises:
at an input side an items collection (22, 28) having the items (18a-c) intended for picking, and
at least one adjacent filling device (19, 19a-c, 23, 33, 50) for pouches (17, T, T1-T5, Ta, Tb) and/or baskets 80; 
at an output side an emptying device (26, 60) for the pouches (17, T, T1-T5, Ta, Tb) or baskets 80 that are filled with groups of items (WG); and
between the at least one filling device (19, 19a-c, 23, 33, 50) and the emptying device (26, 60) there is arranged a hanging conveyor (25, 42, 52, 59) for the pouches (17, T, T1-T5, Ta, Tb) and/or baskets 80 which connects the at least one filling device (19, 19a-c, 23, 33, 50) to the emptying device (26, 60) which is configured to fill the items into a container arranged in the pouch (17, T, T1-T5, Ta, Tb) or basket (80), wherein a group of items (18a, 18b, 18c) is filled into one container (90) or divided across several containers (90).  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 23, 2022